FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  August 18, 2011
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 TONY LAMAR VANN, trustee of the
 Estate of Viola Elizabeth Ebbs a/k/a
 Viola Brown, deceased,

              Plaintiff - Appellant,                    No. 11-5073
                                            (D.C. No. 4:11-CV-00180-JHP-FHM)
 v.                                                   (N.D. Oklahoma)

 DENNIS L. WIENEKE; PEGGY L.
 WIENEKE; RANDLE LONG;
 PATRICIA LONG; ESTATE OF
 ALONZO BROWN; REBECCA
 BROWN, deceased; LELA M. SALES,
 deceased and heirs; JUDGE DeLAPP;
 THE STATE OF OKLAHOMA;
 DAVID PISON; JERRY D. CASH;
 BILL D. PHILLIPS; CLAYTON
 TAYLOR; W. M. PECK;
 CHARLES W. HANCOCK;
 CLINTON BEARD; JEROME E.
 FINK; and BERNARD M. ROBERTS,
 of Quest Resource Corporation,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Tony L. Vann, as Trustee of the Estate of Viola Elizabeth Ebbs a/k/a Viola

Brown, and proceeding pro se, appeals the dismissal of his complaint against

multiple defendants, on the ground that each of his many claims is either

frivolous or fails to state a claim on which relief may be granted. We affirm.

      We take the basic facts from the district court’s order dismissing this case.

In a pleading titled “Complaint Under the Civil Rights Act 42 U.S.C. 1983-1985,”

Mr. Vann apparently attempted to file a Petition in Nowata County, Oklahoma,

state court without payment of costs. In March 2011, state court Judge DeLapp of

the Nowata County Court, a named defendant in this case, denied Mr. Vann’s

motion to proceed without prepayment of costs. Mr. Vann then brought this case

to federal court, seeking redress under 42 U.S.C. §§ 1983 and 1985, claiming that

he was denied access to Oklahoma state court in violation of his rights under

federal law.

      His particular factual allegations are that Judge DeLapp conspired with

other defendants to deny him access to the courts “due to the fact said defendants

are members of the KKK white supremacy group.” Complaint at 3, R. Vol. 1 at

                                         -2-
17. Mr. Vann additionally appears to incorporate into his federal complaint the

allegations of his state court petition, in which he claims that multiple defendants

fraudulently misrepresented themselves and breached contracts in order to

wrongfully create and benefit from oil and gas leases on property owned by the

estate for which Mr. Vann serves as the trustee. Mr. Vann claims the alleged

fraud has continued since 1913.

      In addition to his § 1983 and § 1985 claims, Mr. Vann includes counts of

fraudulent misrepresentation under Oklahoma law, breach of contracts, failure to

comply with 28 U.S.C. § 1915, criminal fraud under 18 U.S.C. § 1342, conspiracy

against rights, and violation of the Thirteenth Amendment to the United States

Constitution. He requests relief in the amount of $200,000,000,000.00 (two

hundred billion dollars) in damages.

      While acknowledging that “[a] pro se litigant’s pleadings are to be

construed liberally and held to a less stringent standard than formal pleadings

drafted by lawyers,” Hall v. Bellmon, 935 F.2d 1106, 1110 (10 th Cir. 1991), the

district court carefully and methodically explained why each of Mr. Vann’s

claims had to be dismissed. We do not need to improve on the district court’s

analysis and explanation. Accordingly, we affirm the dismissal of this appeal for

substantially the reasons set forth in the district court’s order dated May 4, 2011.




                                         -3-
AFFIRMED.

                  ENTERED FOR THE COURT


                  Stephen H. Anderson
                  Circuit Judge




            -4-